Citation Nr: 1138478	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for thyroid cancer due to exposure to ionizing radiation.

2.  Entitlement to service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1974 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of this appeal, the appellant's claims file was transferred to the jurisdiction of the Cleveland, Ohio, RO, which has certified the case for appellate review.

The claims were previously before the Board in March 2009, at which time they were remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the March 2009 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appellant provided testimony before the Board in October 2008 before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing has been associated with the claims file.  In June 2011, he elected to have a second hearing before the Board.  In August 2011, the appellant testified before the undersigned Veterans Law Judge via a video conference hearing from the RO.  A transcript of that hearing has been associated with the claims file.




FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence that the appellant has thyroid cancer that is related to service, to include exposure to ionizing radiation.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence that the appellant has metastatic carcinoma of the lungs that is related to service or to a service-connected disability, nor chronically worsened by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).  

2.  Metastatic carcinoma of the lungs was not incurred in or aggravated by active service or a service-connected disability, nor may it be presumed to have been so incurred or aggravated, and it is not casually related to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in December 2005, which included notice specific to claims for service connection due to radiation exposure and notice of the elements of service connection on a secondary basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed in this regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  Although the records were not forwarded to the Under Secretary of Health to prepare a dose estimate, as discussed below, there is no evidence that the appellant was exposed to radiation.  Thus, the Board finds there has been substantial compliance with the March 2009 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the appellant was not afforded a medical examination to determine whether the appellant's thyroid cancer and metastatic carcinoma of the lungs were the result of service or a service-connected disability, the Board concludes an examination is not needed.  A July 2009 letter from the Department of the Navy, Naval Dosimetry Center, and a March 1980 Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) reflect that the appellant was not exposed to radiation in service.  There is no evidence of in-service incurrence of the appellant's thyroid cancer and metastatic carcinoma of the lungs or of a nexus between the conditions and service, in the absence of exposure to radiation.  Thus, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).

Radiation exposure service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

III.  Thyroid Cancer

The appellant contends that he is entitled to service connection for thyroid cancer due to exposure to ionizing radiation.  The appellant contends that he was exposed to ionizing radiation while serving on nuclear-powered submarines in the Navy.  For the reasons that follow, the Board concludes that service connection is not warranted.

An October 2008 letter from S.C.M., M.D., reflects that the appellant was currently receiving treatment for thyroid cancer.  Thus, the appellant has a current disability, satisfying the first element of service connection.  

Thyroid cancer is one of the diseases that is presumptively service-connected under 38 C.F.R. § 3.309(d).  However, in order to establish service connection under this regulation, the appellant must also demonstrate that he participated in a radiation-risk activity.  As noted above, 'radiation risk activity' is defined to mean the appellant's presence at certain specified locations.  See 38 C.F.R. § 3.309(d)(3).  However, the appellant has not asserted that he participated in any of the specific radiation risk activities referenced in 38 U.S.C.A. § 3.309(d)(3).  Thus, 38 C.F.R. § 3.309(d) is not applicable.

Thyroid cancer is listed as a radiogenic disease in 38 C.F.R. § 3.311.  A December 1990 private treatment record, reflecting that the appellant was diagnosed with thyroid cancer in October 1990, confirms that the appellant's thyroid cancer was manifest more than five years after his claimed exposure.  Thus, the appellant's thyroid cancer satisfies two of the three elements required for service connection under 38 C.F.R. 3.311.  

The final element of 38 C.F.R. § 3.311 requires that the appellant has been exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 to July 1946, or other activities as claimed.  Here, the appellant has asserted that he was exposed to ionizing radiation while stationed on nuclear-powered submarines.  A DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects that in November 1978, the appellant had no previous exposure to radiation.  The record also reflects that between November 1978 and March 1980, the appellant was not exposed to any doses of radiation.  His accumulated radiation dose as of March 1980 was noted as 0.  A June 2009 letter from the Department of the Navy, Naval Dosimetry Center, reflects that their records indicated the appellant was exposed to a dose of 0 of Deep Dose Equivalent-photon radiation from November 1978 to March 1980 while in the U.S. Navy.  A September 2010 letter from the Defense Threat Reduction Agency (DTRA) indicates that the agency could not respond to the request regarding the appellant's radiation exposure because their program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  DTRA advised the RO to send an inquiry to the Naval Dosimetry Center at the Department of the Navy.  As noted above, the Naval Dosimetry Center previously responded to a request for information in June 2009.  

The appellant has contended that the thermoluminescence dosimeter (TLD), which he wore in the Navy to detect radiation exposure, may have been inaccurate.  (See January 2011 appellant statement)  He stated that the devices were "zeroed" before being issued by hitting them against the bulkhead, so he felt hitting the device while he was wearing it would have the same effect, leading to inaccurate recordings.  (Id.)  For purposes of determining whether the appellant is entitled to service connection under 38 C.F.R. § 3.311, dose estimate information is required.  Although the appellant contends the TLD devices may have been inaccurate, there is no evidence of record indicating that he was exposed to any radiation in service.  As the DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and June 2009 letter from the Naval Dosimetry Center reflect that the appellant was not exposed to radiation during service, there is no need to refer the claim to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.311.  Thus, the appellant is not entitled to service connection for thyroid cancer under 38 C.F.R. § 3.311.    

Finally, the Board has considered whether the appellant is entitled to service connection for thyroid cancer based on direct causation.  There is no evidence that the appellant had thyroid cancer in service.  A February 1975 examination report reflects that the appellant's mouth and throat were normal.  In July 1974 and February 1975 reports of medical history, the appellant denied having thyroid trouble.  There is no evidence in the appellant's service treatment records that he was diagnosed with thyroid cancer while in service or that he had any thyroid complaints.  A May 1978 examination report and April 1980 separation examination report also indicate the appellant's mouth and throat were normal.  In an April 1980 report of medical history, the appellant denied a history of thyroid trouble.  The appellant separated from service in May 1980.  

As noted above, the December 1990 letter from Dr. H.M. reflects that the appellant was diagnosed with thyroid cancer in October 1990.  Dr. H.M. noted that his impression was that the appellant had Stage III papillary carcinoma of the thyroid.  A July 1978 letter from J.A.F., M.D., indicates that the appellant denied known exposure to radiation as a child, having only received dental X-rays at that time.  Dr. J.A.F. noted that the appellant worked around radiation while he was in the Navy servicing nuclear submarines, but, at that point, was regularly monitored and did not have any known exposure.  

In the October 2008 letter, Dr. S.C.M. stated that the appellant was under her care for the treatment of metastatic papillary carcinoma, diagnosed in October 1990.  She stated that he was exposed to submarines on a daily basis which were powered by nuclear energy.  Dr. S.C.M. opined that this certainly increased the appellant's risk significantly of developing thyroid cancer.  She stated that knowing that thyroid cancer generally results from an environmental exposure to which the patient is exposed 10 to 12 years prior to diagnosis, she thought his cancer most likely was a direct result of his exposure to nuclear energy.  Dr. S.C.M. stated that it was her medical opinion that the appellant's thyroid cancer was a direct result of his exposure to nuclear energy while being employed as a submarine tender from November of 1978 to May of 1980.  Dr. S.C.M. also opined that the appellant's exposure to nuclear energy on submarines increased the appellant's risk significantly of developing thyroid cancer in an August 2006 letter.  She opined that most likely, his cancer was a direct result of his exposure.  However, as discussed above, there is no evidence that the appellant was exposed to radiation in service.  As Dr. S.C.M.'s opinion is based on the rationale that the appellant was exposed to nuclear energy while in service and there is no evidence that the appellant was exposed to radiation in service, the opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The appellant contends that he has thyroid cancer due to exposure to ionizing radiation in service.  Although a lay person may be competent to report the etiology of a disability, thyroid cancer is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds that the appellant's contention that his thyroid cancer is related to exposure to radiation in service is not credible, as the evidence demonstrates that he had no exposure to radiation in service.  

In sum, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for thyroid cancer.  There is no probative evidence of a nexus between the appellant's thyroid cancer and service, or that the appellant had thyroid cancer prior to 1990, 10 years after separation from service.  Although the October 2008 opinion from Dr. S.C.M. indicates that there was a nexus between thyroid cancer and service, there is no evidence the appellant was exposed to radiation in service and thus, the opinion is not probative.  Service connection may be granted upon a showing of continuity of symptoms from service.  However, the appellant has not contended that he had symptoms of thyroid cancer prior to 1990.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Metastatic Carcinoma of the Lungs

The appellant asserts that he has metastatic carcinoma of the lungs which was caused by his thyroid cancer.  In essence, the appellant is claiming that he has metastatic carcinoma of the lungs, secondary to residuals of thyroid cancer.  In this regard, secondary service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Specifically, in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).   

An October 2005 private treatment record reflects that the appellant had macronodular lung metastases.  Thus, the evidence indicates the appellant had metastatic carcinoma of the lung during the appeal period.

The appellant has not asserted that he is entitled to service connection on a direct-incurrence basis.  There is no evidence that the appellant had metastatic carcinoma of the lung during service, or of a nexus between the disability and service.  There is also no evidence that the appellant had metastatic carcinoma of the lung within one year of service.  Certain chronic disabilities, such as lung cancer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, there is no indication the appellant was diagnosed with lung cancer within one year of separation from service.  Lung cancer is a "radiogenic disease" under 38 C.F.R. § 3.311.  See 3.311(b)(2)(iv).  However, as discussed above, there is no evidence that the appellant was exposed to radiation in service.  The evidence reflects that the appellant had macronodular lung metastases in October 2005, nearly 30 years following active service.  The appellant has not contended that he had metastatic carcinoma of the lung prior to his diagnosis of thyroid cancer in 1990, 10 years following service.  Consequently, the Board finds that entitlement to service connection for metastatic carcinoma of the lung on a direct-incurrence basis is not warranted.

The appellant has asserted that his metastatic carcinoma of the lung was caused by his thyroid cancer.  The October 2005 private treatment record indicates that the macronodular lung mutases may be related to his metastatic thyroid cancer, but there is no opinion of record linking the two diseases.  Although the appellant may be competent to report the etiology of a disability, the etiology of metastatic carcinoma of the lung is not the type of disability subject to lay opinion as to etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the appellant's statements lack probative value.  

The Board observes that even if a positive nexus opinion was of record, secondary service connection is not possible because the appellant's thyroid cancer is not service-connected.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Consequently, an award of service connection on a secondary basis is not warranted.

In sum, the evidence fails to demonstrate that the appellant's metastatic carcinoma of the lung is proximately due to or the result of service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for thyroid cancer due to exposure to ionizing radiation is denied.

Entitlement to service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


